— Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered April 15, 1986, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention raised in his supplemental pro se briefs, there was no basis for the court to refuse to accept his guilty plea (see, People v Harris, 61 NY2d 9). Further, contrary to the contention of appellate counsel and the defendant pro se, the court did not abuse its discretion by subsequently denying the defendant’s motion to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520, 524-525; People v Davis, 144 AD2d 576; People v Howard, 138 AD2d 525). The record does not support the defendant’s additional pro se claim that prior to denying the motion to withdraw the plea, the court should have questioned him *799concerning his statements in the Probation Department presentence report regarding his alleged consumption of beer, marihuana and cocaine prior to the crime (cf., People v Franco, 144 AD2d 581).
We find no merit to the defendant’s additional pro se claim regarding the effectiveness of his counsel at the County Court, Suffolk County. "With respect to those aspects of counsel’s performance which are part of the record and thus properly before us, we find that the defendant was not denied meaningful representation” (People v Nieves, 144 AD2d 588, 589). Lawrence, J. P., Eiber, Harwood and Balletta, JJ., concur.